internal_revenue_service number release date index number ---------------- ------------------------ ------------------------------------------ --------------------------------------------- -------------------------- - department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg teb - plr-166293-03 date date legend board trust bonds date state ------------------------------------------ ------------------------- ---------------------------------------------------------------- ---------------------- --------------------- beneficiaries ------------------------------------------------------------ ------------------------------------------------------------------------------------------ --------------------------- ------- ------- ------- ----------------- ---- --------------- act year year year a b c plr-166293-03 dear ----------- this letter responds to the board’s request for a ruling that the trust corpus will not constitute replacement_proceeds of the bonds under sec_148 of the internal_revenue_code the code facts and representations the board issued taxable bonds the prior taxable bonds on date in the amount of dollar_figurea to fund the renovation of certain facilities in the state the facilities the facilities are used for the activities of the trust’s beneficiaries the beneficiaries the board intends to refund the prior taxable bonds with the bonds debt service on the bonds will be payable from a portion of the distributable income of the trust the trust distributable income as described below the trust corpus cannot be pledged to pay debt service on the bonds and cannot be invaded for any reason the trust consists of lands the trust lands and a permanent fund the permanent fund the trust lands are lands granted in year by the act to the state for the benefit of the beneficiaries the act restricts the management of the trust lands the trust lands may not be mortgaged or encumbered in any way trust lands must be sold or leased through public auction to the highest and best bidder and cannot be sold or leased for less than fair_market_value the act requires that proceeds derived from the sale of the trust lands and the natural products of the trust lands be deposited in the permanent fund for the benefit of the beneficiaries moneys derived from rental of trust lands and interest_paid on installment_sales of trust lands need not be deposited in the permanent fund provisions implementing the act were added to the state constitution in year the state constitution specifically provides that the state and its people consent to the provisions of the act concerning the trust lands and that the state constitution may not be amended to abrogate their acceptance of the terms and conditions of the act without the consent of the united_states congress proceeds from the sale of trust lands and natural products deposited in the permanent fund are invested since year amounts distributed from the permanent fund the fund distributions have been limited in part by the act and in part by the state constitution to the income of the permanent fund any state constitutional amendment increasing fund distributions must be proposed either by the state legislature or by an initiative petition signed by a number of qualified voters equal to b percent of the total number of votes cast for all candidates for governor in the preceding state general election and then must be approved by a majority of the qualified voters in the state voting in the next general election any such constitutional amendment that would cause the fund distributions to exceed those permitted by the act also would require the consent of the united_states congress plr-166293-03 the trust distributable income consists of income generated by rental of the trust lands interest from installment_sales of the trust lands and the fund distributions state statute determines how these amounts are to be spent amounts of approximately dollar_figurec are to be distributed first to pay debt service on bonds issued by the board including the bonds amounts not used for debt service are designated for various other purposes related to the beneficiaries’ activities because certain portions of the state statute governing the expenditure of the trust distributable income including the cap on debt service were approved by voter ballot any change to the statute must further the purposes of those portions and must be approved by a vote of the state legislature the trust distributable income was first made available to pay debt service on any bonds issued by the board in year nearly years after year it was a few years later in year that the board was authorized to issue debt for the renovations of the facilities and that the trust distributable income was made available to pay debt service on such debt there is no authority under the act state constitution or state law to pledge the trust corpus to pay debt service on the bonds law and analysis interest on state_or_local_bonds generally is excluded from gross_income under sec_103 of the code sec_103 provides in part that sec_103 shall not apply to any arbitrage_bond within the meaning of sec_148 sec_148 defines the term arbitrage_bond as any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments sec_1_148-2 of the income_tax regulations provides in general that under sec_148 the direct or indirect investment of the gross_proceeds of an issue in higher_yielding_investments causes the bonds of the issue to be arbitrage_bonds under sec_1_148-1 gross_proceeds are defined as proceeds and replacement_proceeds of an issue sec_1_148-1 provides in general that amounts are replacement_proceeds of an issue if the amounts have a sufficiently direct nexus to the issue or to the governmental purpose of the issue to conclude that the amounts would have been used for that governmental purpose if the proceeds of the issue were not used or to be used for that governmental purpose for this purpose governmental purposes include the expected use of amounts for the payment of debt service on a particular date the mere availability or preliminary earmarking of amounts for a governmental purpose however plr-166293-03 does not in itself establish a sufficient nexus to cause those amounts to be replacement_proceeds under sec_1_148-1 replacement_proceeds include but are not limited to sinking funds and pledged funds sec_1_148-1 states that a sinking_fund includes a debt service fund redemption fund reserve fund replacement fund or any similar fund to the extent reasonably expected to be used directly or indirectly to pay principal or interest on the issue sec_1_148-1 defines a pledged fund in general as any amount that is directly or indirectly pledged to pay principal or interest on the issue a pledge need not be cast in any particular form but in substance must provide reasonable assurance that the amount will be available to pay principal or interest on the issue even if the issuer encounters financial difficulties in revrul_82_101 1982_1_cb_21 a state established a permanent fund with proceeds from the sale of state-owned property and invested the fund in taxable obligations at a materially higher yield than the yield on the general obligation bonds that the state issued shortly thereafter the income earned on the fund was reasonably expected to pay debt service on the bonds the amounts deposited in the permanent fund could have been used to pay the project costs to be paid from the bond proceeds instead of using available funds to pay project costs the bond proceeds were used to pay those costs and the permanent fund was invested in materially higher yielding obligations restrictions were placed on the permanent fund in an attempt to prevent amounts from being treated as replacement_proceeds the ruling holds that the permanent fund was created for the purpose of avoiding arbitrage restrictions unlike revrul_82_101 where the permanent fund was created contemporaneously to the issuance of the bonds here the trust was created over years ago by the act long before the state legislation that authorized issuance of the bonds and that made the trust distributable income available to pay debt service on the bonds in addition because of the restrictions in the act and the state constitution the trust corpus unlike the amounts deposited in the permanent fund in the revenue_ruling has never been available to pay costs to be paid from the proceeds of the bonds to be replacement_proceeds of the bonds the trust corpus must have a sufficiently direct nexus to the bonds or the governmental purpose of the bonds to conclude that the trust corpus would have been used for that governmental purpose the trust corpus cannot be invaded for any purpose there is no authority under the act state constitution or state law to pledge the assets of the trust the act and the state constitution prohibit trust lands from being mortgaged or encumbered for any purpose any proceeds from the sale of trust assets must become part of the permanent fund the act and the state constitution restrict the fund distributions neither the board nor the state legislature can increase fund distributions without at least a state constitutional amendment only the trust distributable income is available for support plr-166293-03 of the beneficiaries state law further limits the amount of the trust distributable income used for debt service on all of the board’s bonds including the bonds therefore as the trust corpus cannot be used to pay debt service on the bonds or to fund the renovation of the facilities the trust corpus is not replacement_proceeds of the bonds there is no sufficiently direct nexus to the bonds or to the governmental purpose of the bonds the trust corpus will not be a sinking_fund as it cannot be expected to be used to pay debt service on the bonds the trust corpus will not be a pledged fund because it will not be available to pay debt service on the bonds conclusion we conclude that the trust corpus will not constitute replacement_proceeds of the bonds under sec_148 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether the interest on the bonds will be excludable from gross_income under sec_103 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely exempt_organizations employment_tax government entities by johanna som de cerff assistant branch chief tax exempt bond branch
